Citation Nr: 1023774	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-23 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from July 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Reno, Nevada.

The Veteran appeared at an August 2009 video conference 
hearing.  A transcript is of record. 

The issue of whether new and material evidence has been 
received for entitlement to service connection for sinus 
disability has been raised by the record (specifically in a 
statement received in June 2008), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss was 
incurred during active service.

2.  The Veteran's tinnitus was first manifested in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309(a), 3.385 (2009).

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as other organic 
disease of the nervous system (sensorineural hearing loss), 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The facts of this case may be briefly summarized.  The 
Veteran had active service from July 1942 to November 1945.  
He has testified to unprotected noise exposure while 
performing duties as an airplane and engine mechanic.  This 
history is fully credible as it is consistent with the 
service personnel records (SPRs).

The Veteran reports the onset of tinnitus and decreased 
hearing acuity during his military service.  The truth and 
reliability of this allegation is difficult to evaluate.  In 
this respect, the Veteran's service treatment records (STRs) 
do not reflect any admissions or denials of hearing loss or 
tinnitus.  The separation examination, dated November 1945, 
only reflected a normal 15/15 voice whisper test bilaterally.  
As noted by the December 2009 Veterans Health Administration 
(VHA) expert, the whispered voice test had limited relevance 
as it was not an accurate way to measure someone's hearing.  
Additionally, the Veteran's available post service medical 
records do not evaluate hearing loss or tinnitus until 2007, 
which is many years after service.  

In essence, the record contains the Veteran's allegations of 
in service onset of hearing difficulty and tinnitus.  
Clearly, there is no direct evidence contradicting the 
Veteran's allegations, and the Board finds no basis in the 
record to impeach the reliability and credibility of the 
Veteran's assertions other than a lack of treatment records.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 
2006) (holding that the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.)   

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran has manifested tinnitus since service 
as well as some degree of decreased hearing acuity.  

Various VA treatment records from April 2007 to December 2007 
show that the Veteran was seen for bilateral hearing loss and 
hearing aids.  The Board notes that a May 2007 VA treatment 
provides: "Patient is being treated for systemic disease . . 
.  that could cause the patient to lose hearing."     

When the Veteran was afforded a VA examination in January 
2008, he shared that he was a mechanic on an aircraft and was 
exposed to loud aircraft noise and engines.  He denied any 
occupational or recreational noise exposure and also denied a 
family/social history of hearing loss.  On the authorized 
audiological evaluation in January 2008, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
75
50
105
100
LEFT
100
no 
response
no 
response
No 
response
no 
response

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and of 0 percent in the left ear.  
The VA examiner reported mild, sloping to profound 
sensorineural hearing loss in the right ear, and a flat, 
profound sensorineural hearing loss in the left ear.  When 
asked to provide a medical opinion regarding the Veteran's 
bilateral hearing loss, the VA examiner responded that she 
could not resolve the issue without resorting to mere 
speculation since there were no adequate audiological test 
results contained in the Veteran's claims file to make an 
appropriate medical opinion.  
        
The Board notes that the Veteran submitted April 2007 and 
September 2009 VA audiological evaluations that were received 
by the Board in September 2009.  The Board notes that these 
evaluations were not of record at the time of the January 
2008 VA examination.  

Accordingly, the Board in October 2009 requested a VHA opinion.  
A December 2009 VHA opinion shows that the Veteran's current 
hearing loss pattern was not consistent with hearing loss caused 
from noise exposure.  The expert explained that hearing loss from 
noise exposure is consistent with good hearing in low frequencies 
and a notch centered around 3000 or 4000 Hz.  The expert did not 
see an old audiogram of record demonstrating this.  He stated 
that with age, people will lose hearing in the higher 
frequencies, which is known as presbycusis.  He noted that the 
Veteran's right ear demonstrates presbycusis hearing loss - he 
has good hearing in the low frequencies, and a progressive 
hearing loss through the middle to high frequencies.  He stated 
that if he were asked a yes or no question as to whether the 
Veteran's hearing loss is caused by in-service noise exposure, he 
would respond, "no."  He stated that if he were asked whether a 
portion of the Veteran's hearing loss could have been caused by 
in-service noise exposure, he would say that it is possible.  He 
noted that even with three years of noise exposure from 1942 to 
1945, the Veteran should not have had any further progression in 
his hearing loss due to noise exposure since 1945 since he was 
not exposed to significant noise levels since 1945.  He therefore 
concluded that the noise exposure since 1945 would have been 
caused by other factors such as genetic or familiar forms of 
hearing loss, hearing loss with aging, or hearing loss related to 
other medical problems.  

As reflected above, the December 2009 VHA has provided 
opinion that the Veteran's bilateral sensorineural hearing 
loss is primarily due to presbycusis.  Otherwise stated, it 
is likely age-related.  This examiner conceded that the 
Veteran had extensive noise exposure in service, and that 
such noise exposure could lead to sensorineural hearing loss.  
In fact, in the Veteran's case, the examiner deemed it 
"possible" that the Veteran's noise exposure at least 
partially contributed to his sensorineural hearing loss.  
However, similar to the September 2009 VA examiner, the VHA 
examiner had insufficient audiometric information prior to 
2007 to confirm the pattern of hearing loss before the onset 
of presbycusis.

Overall, the VHA medical opinion reflects a possibility that 
a portion of the Veteran's hearing loss could have been 
caused by in-service noise exposure.  However, this expert's 
use of the term "possible" provides a speculative aspect to 
the opinion.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus).

However, the Court in Bloom provided further guidance for 
evaluating the specific language used by a medical examiner 
as follows: 

   The Court has previously recognized that word 
parsing in some of our medical nexus cases may 
have created an unclear picture for ascertaining 
what constitutes sufficient evidence to satisfy 
the medical nexus requirement.  See Hicks v. 
West, 12 Vet. App. 86 (1998) (comparing the 
Court's interpretation of language used by 
medical professionals).  But the truth of the 
matter is that no template is possible that will 
apply to the almost infinite number of fact 
situations that can arise.  What is speculative 
in one context might be less so in another. 

Bloom, 12 Vet. App. at 187.

Upon a closer review of the record, the Board finds that the 
December 2009 VHA opinion that a portion of the Veteran's 
sensorineural hearing loss is possibly related to noise 
exposure is less speculative than it appears.  As indicated 
above, the Veteran's extensive noise exposure in service has 
been conceded.  The VA and VHA examiners are unable to 
provide more conclusive opinions regarding the extent of 
noise induced hearing loss due to the lack of audiometric 
data more contemporaneous in time to service.

However, the Veteran's accepted report of decreased hearing 
acuity since service supplements the evidentiary record.   
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In 
essence, the Veteran's testimony establishes the onset of 
decreased hearing acuity before the onset of age-related 
hearing loss changes.  The medical principles enunciated by 
the VHA examiner indicates that such decreased hearing 
acuity, if true, would represent noise induced hearing loss.  
As it is not currently possible to delineate the extent of 
noise-induced hearing loss from age-induced hearing loss, the 
Board resolves reasonable doubt in favor of the Veteran in 
finding that the current bilateral sensorineural hearing loss 
disability was incurred during service.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (holding that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such 
signs and symptoms be attributed to service-connected 
condition).  The claim of service connection for bilateral 
sensorineural hearing loss, therefore, is granted.

The Board next notes that the VHA examiner did not reach any 
conclusion on the issue of tinnitus as more information was 
deemed necessary.  Notably, the Veteran reports persistent 
ear ringing since service.  The examiners have diagnosed his 
ear ringing as tinnitus.  As such, the Veteran's testimony 
establishes the onset of tinnitus in service.  This claim, 
therefore, is also granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

As the claims are granted in full, there is no reason to 
discuss the impact of the VCAA on this matter since any error 
in notice timing is harmless.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


